Citation Nr: 1226713	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Halifax Health Medical Center on June 29, 2009 and June 30, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.  

This appeal to the Board of Veterans' Appeals  (Board) arose from a July 2009 decision in which the Gainesville VAMC denied VA payment or reimbursement of medical expenses incurred for treatment at Halifax Health Medical Center on June 29, 2009 and June 30, 2009.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  A September 2011 letter informed him that his hearing was scheduled for November 2011, but subsequently, the Veteran cancelled his hearing request.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  During the time frame pertinent to this appeal, service connection was in effect for posttraumatic stress disorder (PTSD) (rated as 50 percent disabling), coronary artery disease (rated as 30 percent disabling), diabetes mellitus (rated as 20 percent disabling), peripheral neuropathy of the right upper extremity (rated as 10 percent disabling), peripheral neuropathy of the left upper extremity (rated as 10 percent disabling), peripheral neuropathy of the right lower extremity (rated as 10 percent disabling), peripheral neuropathy of the left lower extremity (rated as 10 percent disabling), and impotence (rated as 0 percent disabling); the Veteran also was in receipt of special monthly compensation based on loss of use of creative organ, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and was considered permanently and totally disabled.  

3.  The Veteran received medical treatment at Halifax Health Medical Center on June 29, 2009 and June 30, 2009, for a right thigh abscess wound recheck. 

4.  The evidence does not show that the treatment the Veteran received at Halifax Health Medical Center on June 29, 2009 and June 30, 2009 was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  

5.  A VA facility was located at least equidistant from the Veteran's home and feasibly available at the time he sought treatment at Halifax Health Medical Center; the evidence does not show that an attempt to use the VA facility would not have been considered reasonable by a prudent layperson. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred for treatment at Halifax Health Medical Center on June 29, 2009 and June 30, 2009 are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.54, 17.120, 17.130, 17.1000, 17.1002 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the VAMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2009 decision letter, the VAMC notified the Veteran that payment had been denied for medical expenses because the care and services provided were not rendered in a medical emergency.  In a November 2009 post-adjudication letter, the VAMC provided the Veteran with notice of what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2009 SOC provided the Veteran with the criteria for payment/reimbursement under the Millennium Healthcare and Benefits Act, pursuant to 38 U.S.C.A. § 1725, including the definition of "emergency treatment," which was the basis for the VAMC's denial of the claim.  The December 2009 SOC also explained that VA facilities were available to provide the care that the Veteran required.

To the extent the above notice does not meet Peligrini's content of notice requirements or the VCAA's timing requirements, the Board finds that such defect does not constitute prejudicial error in this case because of evidence of actual knowledge on the part of the appellant.  In this regard, the appellant has argued that VA medical facilities were not available to perform the medical evaluation he needed.  Hence, the appellant has demonstrated an awareness of the evidence necessary to substantiate a claim for reimbursement or payment of unauthorized medical expenses.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in content or timing of the notice was cured by actual knowledge on the part of the appellant, and was, thus, not prejudicial.  Id.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's private treatment records from Halifax Health Medical Center, VA treatment records, and a December 2009 letter from the Veteran's VA treating physician.  Also of record and considered in connection with the appeal are various written statements provided by the appellant and his representative, on his behalf.  No further VAMC action on this matter, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the VAMC, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which it might obtain such evidence, and the allocation of responsibilities between itself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Pertinent legal authority provides for the furnishing of care by VA hospitals, as well as reimbursement for private medical care when such is authorized by VA.  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

In this case, the Veteran is seeking VA payment or reimbursement for medical expenses he incurred for treatment at Halifax Health Medical Center on June 29, 2009 and June 30, 2009 that was not authorized in advance by VA.  In his August 2009 NOD, the Veteran states that he was seen in the emergency room at Halifax Health Medical Center on June 28, 2009 for an emergency that was approved as a fee basis claim.  He contends that he contacted his VA physician at the Daytona Beach VAMC the next day and was advised to return to Halifax Health Medical Center on June 29, 2009 and June 30, 2009 for follow-up care.  The Board points out that the advice of a doctor to go to a non-VA facility is not the type of authorization contemplated by VA regulation (see 38 C.F.R. § 17.54).  Rather, specific formalities must be complied with.  See Smith v. Derwinski, 2 Vet. App. 378, 378-379 (1992).  Although the Veteran argues that he sought treatment at a non-VA facility at the advice of his VA physician, the simple fact remains that he did not follow protocol to obtain prior authorization; hence, the expenses at issue were unauthorized.    

Nevertheless, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.120 (2011).

Failure to satisfy any one of the four criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120 (2011); Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2011).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  
See 38 C.F.R. § 17.1002 (2011).

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board points out that, effective October 10, 2008, portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1728 to provide the same definition of the term "emergency treatment" as in 38 U.S.C.A. § 1725(f)(1).  The definition of emergency treatment, in pertinent part, means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  The new law also amends 38 U.S.C.A. § 1725 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to "shall."  

Additionally, the existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 (2011).  Under the provisions of 38 C.F.R. § 17.53 (2011), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2011).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2011).

In this case, the Veteran has been awarded service connection for PTSD (rated as 50 percent disabling), coronary artery disease (rated as 30 percent disabling), diabetes mellitus (rated as 20 percent disabling), peripheral neuropathy of the right upper extremity (rated as 10 percent disabling), peripheral neuropathy of the left upper extremity (rated as 10 percent disabling), peripheral neuropathy of the right lower extremity (rated as 10 percent disabling), peripheral neuropathy of the left lower extremity (rated as 10 percent disabling), and impotence (rated as 0 percent disabling); the Veteran also is in receipt of special monthly compensation based on loss of use of creative organ, and a TDIU. He is considered permanently and totally disabled.  Hence, the criteria of 38 C.F.R. § 17.120(a) are met.  

Regardless, however, as explained below, in this case, the criteria for reimbursement or payment of medical expenses are not met under either 38 U.S.C.A. § 1725 or §1728 because such services were not rendered in a medical emergency and VA facilities were feasibly available.  

The Veteran went to the Halifax Health Medical Center emergency room on June 28, 2009 for incision and drainage of an abscess of the right thigh.  Payment of the medical expenses incurred on this date is not in dispute.  

The medical evidence of record shows that on June 29, 2009, the Veteran returned to the Halifax Health Medical Center emergency department for wound recheck.  He was noted to be status post incision and drainage of an abscess of the right thigh the day before.  He reported that he was doing better, and that there was no pressure upon it.  He had no complaints of fever.  The Veteran was diagnosed with healing abscess right thigh; abscess wound recheck.  His wound was redressed, and he was discharged home.  The medical report indicated that the Veteran would return the next day for recheck and packing removal.  

In a VA medical report dated June 29, 2009, the Veteran was noted to have gone to Halifax the day before for an abscess on the thigh.  He stated that the abscess had been lanced and drained, and that the wound had been packed.  He reported that he went back for a dressing change earlier that day, but that it was falling off.  The VA registered nurse redressed the Veteran's wound with a Telfa pad, dry sterile dressing, 4 inch kling, and 4 inch elastic dressing.  The nurse indicated in the report that the Veteran would return to Halifax tomorrow.  He also noted that Dr. Salvatore Caridi had been in to evaluate the Veteran's wound.    

On June 30, 3009, the Veteran was again seen at the Halifax Health Medical Center emergency department for wound recheck.  He stated that the pain had subsided and denied any fever, chills, nausea, vomiting, diaphoresis, or other complaints.  He was diagnosed with abscesses/cellulitis improving and instructed to follow up with his doctor in two days for a recheck.  

In a VA medical report dated July 2, 2009, the Veteran was noted as requiring a dressing change on the right posterior upper thigh.  The registered nurse also indicated that the Veteran had been diagnosed with MRSA.  She changed the Veteran's wound dressing and noted that the Veteran was to return the next week for another dressing check.  A VA medical report dated July 6, 2009 shows that the Veteran returned for another wound dressing check.  His one-inch wound on the back of the right thigh was scabbed and healing well.  No drainage was noted.  The registered nurse cleaned the area and applied a bandage.  

In a December 2009 letter, the Veteran's VA physician, Dr. Salvatore Caridi, stated that the Veteran had asked him to write a letter on his behalf regarding the medically necessary care that he had required for a right upper thigh abscess.  The physician indicated that the Veteran had required follow-up for repacking his abscess and had therefore been advised to follow up with Halifax Medical Center for this necessary care.  Dr. Caridi also stated that the outpatient VAMC in Daytona Beach did not have the service of repacking a wound available, and that therefore, it had been medically necessary that the Veteran returned to Halifax Medical Center to have his wound packing removed and repacked.  The physician reported that, according to the Veteran, he was seen at Halifax Medical Center on June 29, 2009 as well as on June 30, 2009.  The physician concluded that this treatment had been critically necessary for the 100 percent service-connected diabetic Veteran.  

The Board finds that, although the Veteran is deemed permanently and totally disabled, the evidence does not show that treatment for his disability was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(B).  The Board stresses that the treatment rendered at Halifax Health Medical Center involved follow-up care and dressing changes for an abscess wound.  The associated medical records reflect that the Veteran was doing better.  His pain had subsided, and there was no pressure, fever, chills, nausea, vomiting, diaphoresis, or other complaints.  Although Dr. Caridi indicated in a December 2009 letter that the wound repacking was medically necessary, he did not conclude that such treatment was of an emergent nature.  Thus, there is absolutely no indication that such treatment was rendered in a medical emergency and it could not be reasonably argued that a prudent layperson would expect delay in seeking such treatment would have been hazardous to life or health.  The purpose of these statutes is to provide payment or reimbursement for medical expenses incurred in emergency situations (or reasonably perceived emergency situations) where VA or government facilities are not feasibly available-not to provide payment for follow-up non-emergent care, such as wound dressing at a private facility.

Additionally, the Board notes that during the time period in question, the Veteran was living approximately 5.5 miles from the VA outpatient treatment clinic in Daytona Beach, Florida, and approximately 5.6 miles from Halifax Health Medical Center.  The Board also notes that the Veteran's visits to Halifax Health Medical Center occurred on weekdays at hours when the VA outpatient treatment clinic was open.  Furthermore, the Veteran was not transported by ambulance on either of these occasions-indicating that the Veteran either drove himself or had someone else drive him.

Under these circumstances, the Board finds that VA facilities were feasibly available and that there was no attempt by the Veteran to use them on both June 29, 2009 and June 30, 2009.  As regards treatment on June 29, 2009, the Veteran went to Halifax Health Medical Center for a wound dressing recheck.  His wound was redressed, and he was advised to return the next day for another recheck.  However, later that same day, the Veteran went to the Daytona Beach VAMC because the dressing change he had received earlier that day was falling off.  The VA nurse redressed the Veteran's wound with a Telfa pad, dry sterile dressing, 4 inch kling, and 4 inch elastic dressing.  However, despite the ability of the Daytona Beach VAMC to provide the necessary care for his abscess wound, the Veteran returned to Halifax Health Medical Center for the same treatment on June 30, 2009.  The medical evidence of record shows that the Daytona Beach VAMC was feasibly available for the Veteran's care of his post incision and drainage of an abscess.  Specifically, the Veteran received wound dressing rechecks at the Daytona Beach VAMC on June 29, 2009, July 2, 2009, and July 6, 2009.  However, there was no attempt by him to visit the VA outpatient clinic, which was at least equidistant from his home and open at the time he sought treatment on June 29, 2009 and June 30, 2009.   

The Board has considered the December 2009 letter from Dr. Salvatore Caridi in which he stated that the Daytona Beach VA outpatient clinic did not have wound repacking services available, thereby necessitating the Veteran's treatment at Halifax Health Medical Center.  The Board acknowledges that the VA physician is competent to report on the available services at the VAMC; here, however, Dr. Cardi's statement is inconsistent with other, compelling evidence.  In this regard, the medical evidence of record clearly shows that the Veteran had his wound redressed at the VAMC on June 29, 2009, July 2, 2009, and July 6, 2009.  If the Daytona Beach VAMC did not have wound repacking services available, the Veteran would not have been able to get his wound redressed and rechecked on several occasions after the incision and drainage of his right thigh abscess.  Thus, the Board finds that, on the question of whether the Daytona Beach VA outpatient clinic, in fact, had repacking service, the clinical record is more persuasive than Dr. Caridi's statements.

Under these circumstances, the Board finds that the claim for payment of unauthorized medical expenses the Veteran incurred for treatment at Halifax Health Medical Center on June 29, 2009 and June 30, 2009 must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Payment of unauthorized medical expenses the Veteran incurred for treatment at Halifax Health Medical Center on June 29, 2009 and June 30, 2009 is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


